DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 9/22/2022.

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1-5, 7-8, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al.  (US 2011/0310286) in view of Enomoto (US 7,227,695)

               Regarding claim 1, Arakawa teaches a zoom lens group (abstract; Fig. 3A, 3B, 3C, a zoom lens), sequentially comprising from an object side to an image side along an optical axis (para.37, lines 1-6, along the optical axis):
a first lens group having a negative refractive power (abstract, a first lens group having a negative refractive power; Fig. 3A, G1), the first lens group comprising a first lens (Fig. 3A, L1) and a second lens (Fig. 3A, L2) which are sequentially arranged along the optical axis, wherein the first lens (Fig. 3A, L1) and the second lens (Fig. 3A, L2) are glued to form a first cemented lens (Fig. 3A, G1);

a second lens group having a positive refractive power (abstract, a second lens group having a positive refractive power; Fig. 3A, G2), the second lens group comprising a third lens (Fig. 3A, L3), a fourth lens (Fig. 3A, L4 )and a fifth lens (Fig. 3A, L5) which are sequentially arranged along the optical axis, wherein the fourth lens and the fifth lens are glued to form a second cemented lens (abstract, the second lens group comprises a single lens having a positive refractive power and a cemented lens; Fig. 3A, L4 and L5), an object-side surface of the fifth lens is concave surface; and
a third lens group having a positive refractive power (abstract, a third lens group having a positive refractive power; Fig. 3A, G3), the third lens group comprising a sixth lens (Fig. 3A, L6);

a separation distance between the first lens group and the second lens group on the optical axis (Fig. 3B, d3) and a separation distance between the second lens group and the third lens group on the optical axis are adjusted (Fig. 3B, d9) so as to switch the zoom lens group from a wide-angle state to a long-focus state (Fig. 3A ~ Fig. 3C, para. 37, lines 1-6, Fig. 3A is a state at the wide-angle end, Fig. 3B is an intermediate state, and FIG. 3C is a state at the telephoto end); and

a total effective focal length FT of the zoom lens group in the long-focus state and a total effective focal length FW of the zoom lens group in the wide-angle state satisfy: FT / FW ≥ 2.0 (30.4/6.27 = 4.85, para.218, example 2 of “zoom data”).

But Arakawa in embodiment of fig. 3 is silent to wherein an object-side surface of the fifth lens is concave surface.

However, Arakawa an object-side surface of the fifth lens is concave surface (Fig. 1A, L5, an object-side surface of the fifth lens is concave). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Arakawa with the structure of the lenses as taught by Arakawa (Fig. 1A) for the purpose of making more compact and thinner, and an image forming optical system in which various aberrations, mainly chromatic aberrations, are corrected properly can be obtained. (para 242, lines 1-7).

But Arakawa is silent to wherein a curvature radius R9 of an object-side surface of the sixth lens and a curvature radius R10 of an image-side surface of the sixth lens satisfy: 1.3 <R9/R10 <1.4 (10.04).

However, Enomoto teaches a zoom lens group (abstract, a negative first lens group, a positive second lens group, and a positive third lens group, in this order from the object, Fig.5) wherein a curvature radius R9 of an object-side surface of the sixth lens (Fig.5, r9) and a curvature radius R10 of an image-side surface of the sixth lens (Fig.5, r10) satisfy: 1.3 < R9/R10 < 1.4 (-5.409/-4.1 = 1.32, col.12, lines 47-48, table 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date toprovide the zoom lens of Arakawa with curvature radius of the lenses as taught by Enomoto for the purpose of the providing a fewer number of lens elements, and can meet higher pixelation of an imaging device (col.2, lines 2-3).

               Regarding claim 2, Arakawa in view of Enomoto discloses the invention as described in Claim 1 and further Arakawa teaches wherein an effective focal length F1 of the first lens group and an effective focal length F2 of the second lens group satisfy:  −2.3 < F1/F2 < −1.8 (-18.52/9.96 = -1.859, para.218, example 2 of “unit focal length”, f1 = -18.52, f2 = 9.96).

Regarding claim 3, Arakawa in view of Enomoto discloses the invention as described in Claim 1, 

Arakawa  

Regarding claim 4, Arakawa in view of Enomoto discloses the invention as described in Claim 1, 

Arakawa further teaches a zoom lens group (abstract, a first lens group having a negative, a second lens group having positive power, a third lens group having positive power) and,
wherein the total effective focal length FT of the zoom lens group (para 217, telephoto of focal length of zoom data of example 1 FT = 24.86)  in a long-focus state and an effective focal length F3 of the third lens group (para 217, example 1 of unit focal length, f3 = 15.36), so  FT/F3 = 1.618, very close to the limit of 1.6 of  1.1 <FT/F3 < 1.6.



Regarding claim 5, Arakawa in view of Enomoto discloses the invention as described in Claim 1 and further Arakawa teaches wherein a maximum field of view (FOVT) of the zoom lens group in the long-focus state satisfies: 10°<FOVT<15° (14.3°, para.218, example 2 of “zoom data”, Angle of field 2w of telephoto).

Regarding claim 7, Arakawa in view of Enomoto discloses the invention as described in Claim 1, 

Arakawa further teaches a zoom lens group (abstract, a first lens group having a negative, a second lens group having positive power, a third lens group having positive power), and 
wherein a curvature radius R4 of an object-side surface of the third lens (Fig. 5B, r4) and a curvature radius R6 of an object-side surface of the fourth lens (Fig. 5B, r7) satisfy: 0.5 <R4/R6 <1.0 (0.5015, para.219, example 3 of surface data, r4 = 6.036, r7 = 12.034).


Regarding claim 8, Arakawa in view of Enomoto discloses the invention as described in Claim 1 and further Arakawa teaches wherein an effective focal length f11 of the first lens (Fig. 3A, L1, f11 = -10.32)  and an effective focal length f12 of the second lens (Fig. 3A, L2, f12 = 23.08) satisfy: −0.7 < f1/f12 <−0.4 (-0.447, para.218, example 2 of “surface data”).

Regarding claim 10, Arakawa in view of Enomoto discloses the invention as described in Claim 1 and further Arakawa teaches wherein a central thickness CT6 of the sixth lens on the optical axis (Fig. 3A, a central thickness of the L6, 2.49) , a central thickness CT1 of the first lens on the optical axis (Fig. 3A, a central thickness of the L1, 0.7) and a central thickness CT2 of the second lens on the optical axis (Fig. 3A, a central thickness of the L2, 0.76) satisfy : 0.2< CT6/(CT1+CT2) <1.8 (1.7005, para.218, example 2 of “surface data”).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US2011/0310286)  in view of Enomoto (US 7,227,695), and further in view of Shibayama et al. (US6,349,002).

Regarding claim 9, Arakawa in view of Enomoto discloses the invention as described in Claim 1 but is silent to wherein an effective focal length f21 of the third lens, an effective focal length f23 of the fifth lens and an effective focal length f22 of the fourth lens satisfy: 1.0<(f21+f23)/f22<1.3.

However, Shibayama teaches a zoom lens group (abstract, a negative first lens group, a positive second lens group, and a positive third lens group, in this order from the object, Fig. 9) wherein an effective focal length f21 of the third lens (f21 is about 13), an effective focal length f23 of the fifth lens (f23 is about -4) and an effective focal length f22 of the fourth lens (f22 is about 6.7) (see col 9, lines 19-23, Table 3), so (f21+f23)/f22 = 1.36, very close to limit 1.3 of 1.0<(f21+f23)/f22<1.3 (1.36, which is very close to 1.3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the zoom lens of Arakawa in view of Enomoto with the effective focal length of the lenses as taught by Shibayama to have 1.0<(f21+f23)/f22<1.3, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); and one would be being motivated for providing a variable focal length lens system with low cost, suitable for use with a video camera or a digital still camera employing solid-state imaging device, capable of assembling and adjusting with ease, and to provide an imaging apparatus equipped with the lens system (col 1, lines 41-45).


Response to Amendment
Applicant's arguments/amendments filed on 9/22/2022 , have been fully considered and Claim objection has been overcome by the applicant's amendments. 
Applicant’s arguments, see Remarks Page. 5-8 with respect to the 35 U.S.C. §103 rejection have been fully considered and are not persuasive. 

In the remarks, applicant argues that:
1	The Office Action, Arakawa fails to disclose "an object-side surface of the fifth lens is concave surface, a curvature radius R9 of an object-side surface of the sixth lens and a curvature radius R10 of an image-side surface of the sixih lens satisfy: l.3<R9/Rl0<1.4", In response to applicant's argument(s) of 1see  claim 1, Arakawa in another embodiment , Arakawa (abstract, Fig. 1A, 1B, 1C, a zoom lens) teaches a zoom lens group (abstract, a first lens group having a negative, a second lens group having positive power, a third lens group having positive power) and, wherein an object-side surface of the fifth lens is concave surface (Fig. 1A, L5, an object-side surface of the fifth lens is concave). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Arakawa with the structure of the lenses as taught by Arakawa (Fig. 1A) for the purpose of making more compact and thinner, and an image forming optical system in which various aberrations, mainly chromatic aberrations, are corrected properly can be obtained. (para 242, lines 1-7).   , Enomoto teaches a zoom lens group (abstract, a negative first lens group, a positive second lens group, and a positive third lens group, in this order from the object, Fig.5) wherein a curvature radius R9 of an object-side surface of the sixth lens (Fig.5, r9) and a curvature radius R10 of an image-side surface of the sixth lens (Fig.5, r10) satisfy: 1.3 < R9/R10 < 1.4 (-5.409/-4.1 = 1.32, col.12, lines 47-48, table 2).

     

The Office Action, Thus, the objective technical problem to be solved by the present application is "how to improve the imaging quality of the zoom lens group with continuous zooming, miniaturization?" None of Arakawa, Enomoto, Shibayama and Ohata disclose or provide any teaching about the above-mentioned technical feature.
In response to applicant's argument(s) of 2
 This portion of claim is of function claim. "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).Further,  in product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by a combination of Arakawa Enomotohas, and Shibayama is same to that recited in the claim 1, then it is expecting the zooming, miniaturization functions provided by combine Arakawa, Enomotohas, and Shibayama same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)

The Office Action, Shibayama does not disclose the above distinguish technical features. Shibayama has provided with seven lenses. Obviously, the number of lenses of Shibayama is different from the number of lenses of the present application. Those skilled in the art would know that there is an obvious difference between imaging systems having different numbers of lenses.
In response to applicant's argument(s) of 3
see  claim 9, Shibayama teaches a zoom lens group (abstract), comprising a negative first lens group, a positive second lens group, and a positive third lens group, in this order from the object, see Fig. 9 , which is same as claimed in claim 1 of present application; and supports wherein an effective focal length f21 of the third lens (f21 is about 13), an effective focal length f23 of the fifth lens (f23 is about -4) and an effective focal length f22 of the fourth lens (f22 is about 6.7) (see col 9, lines 19-23, Table 3), so (f21+f23)/f22 = 1.36, very close to limit 1.3 of 1.0 < (f21+f23)/f22 < 1.3 (1.36, which is very close to 1.3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the zoom lens of Arakawa in view of Enomoto with the effective focal length of the lenses as taught by Shibayama since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to provide a variable focal length lens system with low cost, suitable for use with a video camera or a digital still camera employing solid-state imaging device, capable of assembling and adjusting with ease, and to provide an imaging apparatus equipped with the lens system (col 1, lines 41-45).

Examiner's Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872